Mr. Justice Shepard delivered the opinion of the court. A judgment for §76.20 was recovered by the appellee against the appellant in a suit before a justice of the peace, and upon appeal to the Circuit Court by appellant and a trial there by the court without a jury, a judgment for the same amount was rendered against appellant, and this appeal has followed. There is no dispute as to the facts out of which the claimed indebtedness arose, nor but that the judgment is for the correct amount, if appellee was entitled to recover anything. Nothing but questions of law are argued by the appellant, and they are all based upon an assumption, so far as anything in the record discloses, that appellant is a corporation organized under the statute entitled “Homestead Loan Associations.” There is no evidence in the record, nor anything" to take the place of evidence, that the appellant is or ever ivas such a corporation. The judgment must be affirmed, and it is so ordered.